Exhibit 10.54
Amendment No. 2
to
Glenn F. Tilton Secular Trust Agreement No. 3

            THIS AMENDMENT NO. 2 is made as of this 28th day of February, 2003
to the Glenn F. Tilton Trust Agreement No. 3 dated September 5, 2002 (the
"Trust") by and among UAL Corporation (the "Company"), Glenn F. Tilton (the
"Executive") and The Northern Trust Company, as trustee (the "Trustee").

            WHEREAS, Section 9(a) of the Trust authorizes its amendment by a
written instrument executed by the Company, the Executive and the Trustee; and

            WHEREAS, the parties hereto wish to amend the Trust to reflect the
terms of the Amendment to Executive's Employment Agreement, dated February 17,
2003, a copy of which is attached.

            NOW, THEREFORE, the Company, Executive and Trustee agree as follows:

            1. The second sentence of Section 2(c) of the Trust is amended and
restated to read as follows: "Executive or the Company may provide written
notice to the Trustee of the Executive's termination (with a copy to the other
party) and stating therein whether such termination constitutes termination by
the Executive for Good Reason or by the Company for Cause."             IN
WITNESS WHEREOF, the parties have executed this Amendment No. 2 as of the date
first above written.
 
 

Attest:

/s/  Mary Jo C. Georgen
Name:   Mary Jo C. Georgen
Title:    Assistant Corporate Secretary

UAL CORPORATION

By:  /s/  Francesca M. Maher
Name:  Francesca M. Maher
Title:  Sr. Vice President, General Counsel &
           Secretary

    Attest:

/s/  Helen M. Stirk
Name:  Helen M. Stirk
Title:     Sr. Vice President & Assistant
              Secretary

THE NORTHERN TRUST COMPANY, as Trustee

By:  /s/  Scott G. Borton
Name:  Scott G. Borton
Title:  Vice President

      GLENN F. TILTON

/s/  Glenn F. Tilton